Case: 19-1561    Document: 48     Page: 1   Filed: 03/11/2020




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                ICCS USA CORPORATION,
                    Plaintiff-Appellant

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2019-1561
                  ______________________

    Appeal from the United States Court of International
 Trade in No. 1:17-cv-00108-MAB, Judge Mark A. Barnett.
                  ______________________

                  Decided: March 11, 2020
                  ______________________

     ELON ABRAM POLLACK, Stein Shostak Shostak Pollack
 & O'Hara, Los Angeles, CA, argued for plaintiff-appellant.
 Also represented by MATTHEW ROSS LEVITON.

     JAMIE SHOOKMAN, International Trade Field Office,
 Commercial Litigation Branch, Civil Division, New York,
 NY, argued for defendant-appellee. Also represented by
 AMY RUBIN, HARDEEP KAUR JOSAN; JEANNE DAVIDSON,
 JOSEPH H. HUNT, Washington, DC; YELENA SLEPAK, Office
 of the Assistant Chief Counsel, United States Department
 of Homeland Security, United States Bureau of Customs
 and Border Protection, New York, NY.
                  ______________________
Case: 19-1561    Document: 48     Page: 2   Filed: 03/11/2020




 2                    ICCS USA CORPORATION v. UNITED STATES




     Before NEWMAN, MOORE, and CHEN, Circuit Judges.
 CHEN, Circuit Judge.
      ICCS USA Corporation (ICCS) appeals from the
 United States Court of International Trade’s grant of sum-
 mary judgment in favor of the government ruling that
 United States Customs and Border Protection (Customs)
 lawfully issued to ICCS a notice to redeliver merchandise
 that violated 19 U.S.C. § 1526(e) by displaying a counter-
 feit certification mark. ICCS USA Corp. v. United States,
 357 F. Supp. 3d 1314 (Ct. Int’l Trade 2018). For the rea-
 sons set forth below, we affirm.
                        BACKGROUND
                          I. Facts
      On January 19, 2017, ICCS imported 56,616 individual
 butane gas canisters into the United States that displayed
 a “PREMIUM” brand label affixed on the outside of the
 canisters. At the time of importation, the PREMIUM
 model canisters displayed a registered certification mark
 owned by Underwriters Laboratories Inc. (UL). Customs
 subsequently determined that the canisters were “counter-
 feit” in that they made unauthorized use of the UL certifi-
 cation mark. On February 23, 2017, Customs issued a
 notice ordering ICCS to redeliver the imported canisters to
 Customs’ custody pursuant to § 1526(e). ICCS redelivered
 only 29,008 of the 56,616 canisters to Customs for seizure.
 Customs issued a Notice of Penalty or Liquidated Damages
 Incurred and Demand for Payment to ICCS with respect to
 the 27,608 non-delivered canisters, and assessed damages
 against ICCS in the amount of $41,412.00. This appeal
 concerns Customs’ demand for redelivery with respect to
Case: 19-1561    Document: 48     Page: 3    Filed: 03/11/2020




 ICCS USA CORPORATION v. UNITED STATES                     3



 the 27,608 canisters that were not seized by Customs. 1 See
 ICCS, 357 F. Supp. 3d at 1319.
      UL is an independent, not-for-profit laboratory that
 tests various products for compliance with nationally rec-
 ognized safety standards and requirements. Acadia Tech.,
 Inc. v. United States, 458 F.3d 1327, 1328–29 (Fed. Cir.
 2006); United States v. 10,510 Packaged Computer Towers,
 More or Less (Computer Towers), 152 F. Supp. 2d 1189,
 1191 (N.D. Cal. 2001). “Manufacturers submit samples of
 their products to UL for examination and testing so that
 UL may independently determine if the products meet spe-
 cific standards and requirements for fire, electrical, and
 casualty hazards.” United States v. 4500 Audek Model No.
 5601 AM/FM Clock Radios (Audek Model Clock Radios),
 220 F.3d 539, 540–41 (7th Cir. 2000) (detailing UL’s re-
 quirements for labeling a product with UL’s certification
 mark). If, and when, UL finds that a manufacturer’s prod-
 ucts comply with applicable standards, UL authorizes the
 manufacturer to affix UL’s certification mark to the prod-
 ucts. Acadia Tech., 458 F.3d at 1329. When consumers see
 UL’s certification mark displayed on products, the UL
 mark informs consumers that they are purchasing prod-
 ucts that have UL’s “seal of approval” and comply with
 UL’s safety standards and requirements. 3 J. Thomas
 McCarthy, McCarthy on Trademarks and Unfair Competi-
 tion § 19:91 (5th ed. 2019) (McCarthy on Trademarks).
     ICCS is the U.S. affiliate of One Jung Can Mtf. Co. Ltd.
 (OJC), and ICCS imports butane gas canisters manufac-
 tured by OJC. J.A. 64. ICCS’s PREMIUM model canister


    1    The Court of International Trade lacks jurisdiction
 under 28 U.S.C. § 1581(a) to review a seizure of merchan-
 dise by Customs. H & H Wholesale Servs., Inc. v. United
 States, 437 F. Supp. 2d 1335, 1340 (Ct. Int’l Trade 2006).
 Pursuant to 28 U.S.C. § 1356, jurisdiction over seized mer-
 chandise lies with the district court.
Case: 19-1561    Document: 48     Page: 4    Filed: 03/11/2020




 4                    ICCS USA CORPORATION v. UNITED STATES




 is a model of OJC’s MEGA-1 butane gas canister. 2 UL cer-
 tified the MEGA-1 canister for OJC in October 2001 after
 testing it for safety. J.A. 236–46. But as of January 19,
 2017 (the date of entry), ICCS’s PREMIUM model canister
 had not been certified.
     ICCS’s contractual relationship with UL began in Oc-
 tober 2015, when ICCS and OJC entered into a Multiple
 Listing Services Agreement with UL. J.A. 185, 187. UL’s
 multiple listing services allow an authorized manufacturer
 (which in this case is OJC) to brand and label its products
 using the multiple listee’s name (here, ICCS) so that the
 products certified by UL for OJC can be marketed by ICCS.
 J.A. 262; see ICCS, 357 F. Supp. 3d at 1317. The contract,
 made pursuant to the Multiple Listing Services Agree-
 ment, was comprised of two documents: the Multiple List-
 ing, Recognition, Verification, and Classification Services
 Service Terms (the Service Terms) and the Global Services
 Agreement. ICCS, 357 F. Supp. 3d at 1317. Under the
 Service Terms ¶ 1, the “basic product,” which refers to
 OJC’s MEGA-1 canister, was authorized to display UL’s
 certification mark when “marked with [ICCS’s brand] label
 instead of [OJC’s brand] label.” J.A. 262; ICCS, 357 F.
 Supp. 3d at 1323 n.18.
     The Service Terms authorized ICCS to display UL’s
 certification mark on any ICCS “models” that are the same


     2   At oral argument, counsel for ICCS insisted that
 PREMIUM and US BUTANE (another type of ICCS’s bu-
 tane gas canister) are not “models.” Oral Arg. at 2:00–2:50,
 35:40–36:20, ICCS USA Corp. v. United States, No. 2019-
 1561 (Fed. Cir. Dec. 16, 2019), http://oralargu-
 ments.cafc.uscourts.gov/default.aspx?fl=2019-1561.mp3.
 Yet, the correspondence between ICCS, OJC, and UL, in
 addition to UL’s online directory, consistently refer to
 PREMIUM and US BUTANE as “M[ultiple ]L[isting]
 model[s].” J.A. 272–75, 376, 378 (emphasis added).
Case: 19-1561    Document: 48      Page: 5    Filed: 03/11/2020




 ICCS USA CORPORATION v. UNITED STATES                      5



 physical product as OJC’s MEGA-1 canister, but only after
 UL verifies that any differences between ICCS’s model and
 the MEGA-1 “basic product” are merely “superficial.” See
 J.A. 264. In other words, as the Court of International
 Trade observed, new ICCS models can become authorized
 to display UL’s certification mark, but only after ICCS
 makes a request and UL expressly approves ICCS’s re-
 quest. ICCS, 357 F. Supp. 3d at 1324 (citing J.A. 263–64).
 UL maintained a list of authorized models for the public on
 its Online Certifications Directory. Id. at 1317; see J.A.
 376, 378.
      The ICCS models of butane gas canisters at issue in
 this case are the PREMIUM model and the US BUTANE
 model.     While the PREMIUM model displayed a
 “PREMIUM” brand label, ICCS’s US BUTANE model dis-
 played a “US BUTANE” brand label affixed on the outside
 of the canisters. Oral Arg. at 20:00–20:40. Between Octo-
 ber 2015 and February 2017, including on the date of entry
 (January 19, 2017), only the US BUTANE model was listed
 on UL’s Online Certifications Directory under ICCS’s
 name. J.A. 376. The PREMIUM model was not listed, and
 not authorized by UL to display the certification mark, un-
 til February 8, 2017. J.A. 378. This is because ICCS did
 not make a request for UL to add the PREMIUM model to
 UL’s multiple listing services until after the date of entry
 of the PREMIUM model canisters. Upon receiving that re-
 quest, UL approved it and updated its online directory to
 include the PREMIUM model.
     When Customs learned that, at the time of entry, UL
 had not authorized the use of its certification mark on the
 PREMIUM model, Customs issued to ICCS the notice to
 redeliver the 56,616 PREMIUM model canisters, stating
 that ICCS was in violation of § 1526(e). J.A. 381–82. ICCS
 redelivered 29,008 of the 56,616 canisters, but failed to re-
 deliver the remaining 27,608 canisters, presumably be-
 cause they had already entered the stream of commerce.
 Appellee’s Br. at 5.
Case: 19-1561    Document: 48      Page: 6    Filed: 03/11/2020




 6                    ICCS USA CORPORATION v. UNITED STATES




                   II. Proceedings Below
     On April 6, 2017, ICCS filed the protest that underlies
 this action, challenging Customs’ demand for redelivery.
 J.A. 279–90; 19 U.S.C. § 1514(a)(4) (allowing importers to
 protest decisions by Customs as to, inter alia, “a demand
 for redelivery to customs custody under any provision of
 the customs laws”). ICCS claimed that the redelivery no-
 tice was unlawful because ICCS had a valid license with
 UL to display the UL certification mark on the PREMIUM
 model canisters. Customs then contacted UL to inquire
 about ICCS’s protest, and UL confirmed that, on the date
 of entry, the PREMIUM model canisters “were not . . . au-
 thorized to display the UL Listing Certification Marks.”
 J.A. 292–93. Customs subsequently denied ICCS’s protest,
 and this action commenced, pursuant to 28 U.S.C.
 § 1581(a), in the Court of International Trade.
     ICCS filed a complaint in the Court of International
 Trade on May 11, 2017, challenging Customs’ denial of
 ICCS’s protest of Customs’ demand for redelivery. Cus-
 toms communicated to ICCS that it would “stipulate this
 case if [ICCS] can provide a letter from UL stating that UL
 does not object to the retroactive use of its mark on
 ‘PREMIUM’ model[] [canisters] . . . at issue in this case.”
 J.A. 408. ICCS’s counsel attempted to obtain such a letter
 from UL, and the government requested an extension of
 time for ICCS’s counsel to do so. J.A. 407–08.
      However, UL would not consent to the retroactive use
 of its certification mark. J.A. 395–98. In correspondence
 with ICCS’s counsel, UL’s representative stated, “UL certi-
 fications are not retroactive,” and therefore, the merchan-
 dise at issue “were not then and are still not authorized to
 display the UL certification marks.” J.A. 396. “UL upholds
 a strict zero-tolerance policy . . . [which] is uniformly ap-
 plied and is considered reasonable and necessary in order
 to protect the integrity of UL’s [r]egistered [m]arks.” Id.
 UL denied ICCS’s request “for a waiver” because that
Case: 19-1561    Document: 48     Page: 7    Filed: 03/11/2020




 ICCS USA CORPORATION v. UNITED STATES                     7



 “would allow other companies to copy the UL Mark with
 impunity, safe in the knowledge that if the merchandise is
 intercepted at U.S. Customs, that the investment could
 still be salvaged.” J.A. 397.
      On cross-motions for summary judgment, the Court of
 International Trade upheld Customs’ determination that
 the UL certification mark displayed on ICCS’s merchan-
 dise was counterfeit. ICCS, 357 F. Supp. 3d at 1316. The
 court concluded, based on the Service Terms and the Global
 Services Agreement, that ICCS must obtain “express au-
 thorization” from UL for each model of butane gas canister
 prior to using UL’s certification mark on that model. Id. at
 1324. Based on the Service Terms ¶¶ 2, 4(b), 6(a), and 7,
 the court concluded that new models can be added to UL’s
 multiple listing services only after ICCS makes a request
 to UL and UL determines that the new model is eligible
 because any differences between the new model and the
 MEGA-1 basic product are merely “superficial.” Id. Fur-
 ther, both the Service Terms ¶ 8 and the Global Services
 Agreement ¶ 8 expressly forbid ICCS from using UL’s cer-
 tification mark “on any goods or their containers or pack-
 aging,” “[e]xcept as otherwise expressly authorized.” Id.
 The court thus concluded that ICCS’s PREMIUM model
 canisters were counterfeit because “ICCS did not have ex-
 press authorization to display UL’s certification mark on
 the PREMIUM model on the date of importation, and be-
 cause UL’s authorization that occurred after the date of im-
 portation was not retroactive.” Id. ICCS appeals, and we
 have jurisdiction pursuant to 28 U.S.C. § 1295(a)(5).
                        DISCUSSION
             I. Counterfeit Certification Mark
     In the Court of International Trade, summary judg-
 ment is available when “the movant shows that there is no
 genuine dispute as to any material fact and the movant is
 entitled to judgment as a matter of law.” Ct. Int’l Trade R.
 56(a). “We review the [Court of International Trade’s]
Case: 19-1561      Document: 48      Page: 8     Filed: 03/11/2020




 8                      ICCS USA CORPORATION v. UNITED STATES




 grant of summary judgment without deference.” Home De-
 pot U.S.A., Inc. v. United States, 915 F.3d 1374, 1377 (Fed.
 Cir. 2019). “We review the trial court’s legal conclusions de
 novo; we review questions of fact for clear error.”
 Volkswagen of Am., Inc. v. United States, 540 F.3d 1324,
 1330 (Fed. Cir. 2008). “We review the interpretation of a
 contract—a question of law—without deference.” Id. at
 1335.
      Generally, when imported merchandise that should not
 have been admitted into U.S. commerce has been released,
 Customs “shall promptly make demand for the redelivery
 of the merchandise” to its custody. See 19 C.F.R. §§ 133.26,
 141.113(d). In this case, Customs issued the redelivery no-
 tice on the basis that the merchandise contained a counter-
 feit certification mark in violation of § 1526(e). In relevant
 part, § 1526(e) provides that any merchandise bearing a
 counterfeit mark (within the meaning of 15 U.S.C. § 1127)
 that is imported into the United States in violation of 15
 U.S.C. § 1124 “shall be seized and, in the absence of the
 written consent of the trademark owner, forfeited for viola-
 tions of the customs laws.” Section 1124 forbids the impor-
 tation of merchandise that “copy or simulate” a registered
 trademark. Certification marks are covered by these pro-
 visions. See Audek Model Clock Radios, 220 F.3d at 540;
 Computer Towers, 152 F. Supp. 2d at 1196 (holding that
 § 1124 covers certification marks). Thus, under § 1526(e),
 the government “shall . . . seize[] and . . . forfeit[]” any mer-
 chandise that is of foreign manufacture, was imported in
 violation of § 1124, and bears a counterfeit certification
 mark within the meaning of § 1127.
     The question of whether Customs properly denied
 ICCS’s protest turns on whether the PREMIUM model can-
 isters at the time of importation displayed a “counterfeit”
 certification mark within the meaning of § 1127. Section
 1127 defines “counterfeit” as “a spurious mark which is
 identical with, or substantially indistinguishable from, a
 registered mark.” The parties do not dispute that the mark
Case: 19-1561    Document: 48      Page: 9    Filed: 03/11/2020




 ICCS USA CORPORATION v. UNITED STATES                      9



 displayed on the PREMIUM model canisters at the time of
 importation was identical to UL’s registered certification
 mark. ICCS, 357 F. Supp. 3d at 1322. The only question,
 therefore, is whether the mark was “spurious.”
      A “spurious” mark is one that is false. See BLACK’S LAW
 DICTIONARY (10th ed. 2014); WEBSTER’S THIRD NEW
 INTERNATIONAL DICTIONARY OF THE ENGLISH LANGUAGE
 UNABRIDGED (2002); see also Joint Statement on Trade-
 mark Counterfeiting Legislation, 130 Cong. Rec. 31673,
 31675 (1984) (“As [an earlier] Senate bill indicated, ‘spuri-
 ous’ means ‘not genuine or authentic.’”). “Counterfeit cer-
 tification marks falsely imply that the merchandise has
 been tested and approved for safety.” Computer Towers,
152 F. Supp. 2d at 1197. The record shows that ICCS’s use
 of UL’s certification mark on the date of entry falsely com-
 municated to consumers that the imported PREMIUM
 model merchandise had already passed UL’s safety stand-
 ards and requirements, and that UL had already given its
 safety certification to the PREMIUM model—when that
 certification had not, in fact, happened. That is a mislead-
 ing use of UL’s certification mark and renders the mark a
 “spurious” mark.
     On appeal, ICCS challenges the Court of International
 Trade’s conclusion that ICCS needed “express authoriza-
 tion” from UL prior to using the certification mark on new
 models that correspond to the MEGA-1 basic product. Ap-
 pellant’s Br. at 21. We conclude, as did the Court of Inter-
 national Trade, that the relevant contract provisions
 required ICCS to obtain express authorization prior to us-
 ing UL’s certification mark on new models. ICCS, 357 F.
 Supp. 3d at 1323–24. The Service Terms ¶ 8 prohibits
 ICCS from using UL’s certification mark “on any goods or
 their containers or packaging” “[e]xcept as otherwise ex-
 pressly authorized by UL.” J.A. 265 (emphasis added); see
 also J.A. 310 (Global Services Agreement ¶ 8 providing
 that ICCS “ha[s] no rights in the [UL] Marks” “[e]xcept for
Case: 19-1561    Document: 48      Page: 10     Filed: 03/11/2020




 10                    ICCS USA CORPORATION v. UNITED STATES




 [those] rights as specifically granted in a Service Agree-
 ment to use the Marks”).
      The Service Terms set forth a specific procedure for ob-
 taining UL’s “express authoriz[ation]” for any new models.
 Specifically, the Service Terms ¶¶ 2, 4 require ICCS to
 make a “Multiple Listing Request[]” when it wants to
 “[a]dd . . . products . . . within an existing Multiple Listing
 Relationship.” J.A. 263–64. The Multiple Listing Request
 “shall inform UL . . . in writing of the Basic Product by
 name of [OJC] . . . and identify[] . . . [the] model . . . for
 which the [Multiple Listing] Service is desired,” according
 to ¶ 4(b). J.A. 264 (emphases added). “The product(s) for
 which [Multiple Listing] Service is requested shall not dif-
 fer from the Basic Product(s) other than in . . . features that
 UL . . . deems to be superficial” pursuant to ¶ 6(a). Id. (em-
 phases added). If UL finds “the product(s) . . . to be eligible
 for M[ultiple ]L[isting] Service, UL . . . will add a Multiple
 Listing, Recognition, Verification, or Classification Corre-
 lation Sheet . . . covering the Basic Product(s) to authorize
 the manufacturer of the Basic Product(s) to use the Mark
 on the product” pursuant to ¶ 7(a). Id.
     ICCS failed to carry out this specific procedure prior to
 using UL’s certification mark on the PREMIUM model can-
 isters in question. As of the date of entry (on January 19,
 2017), ICCS had yet to make a Multiple Listing Request to
 UL to add the PREMIUM model to UL’s multiple listing
 services, as directed by the Service Terms ¶¶ 2, 4. As a
 result, UL had not yet had an opportunity to evaluate
 whether any “differ[ences] from the Basic Product[]” were
 merely “superficial” and whether the PREMIUM model
 was “eligible . . . to use [UL’s] Mark” pursuant to Service
 Terms ¶¶ 6(a), 7(a). Therefore, we agree with the Court of
 International Trade that ICCS lacked UL’s “express au-
 thorization to display UL’s certification mark on the
 PREMIUM model on the date of importation.” ICCS, 357
F. Supp. 3d at 1324. We likewise agree with the court’s
Case: 19-1561     Document: 48      Page: 11    Filed: 03/11/2020




 ICCS USA CORPORATION v. UNITED STATES                        11



 analysis concluding that “the certification mark was spuri-
 ous and, therefore, counterfeit.” Id.
      Audek Model Clock Radios, cited by the Court of Inter-
 national Trade, is a Seventh Circuit case with analogous
 facts addressing whether the UL certification mark dis-
 played on imported merchandise was counterfeit. 220 F.3d
 at 540. That case involved the seizure and forfeiture of im-
 ported clock radios, bearing the UL certification mark,
 which had been manufactured in China, and the importer’s
 “attempt to regain possession of the . . . clock radios” from
 Customs. Id. Like ICCS, the importer in Audek Model
 Clock Radios had a valid contract with UL, which author-
 ized affixing UL’s certification mark only on clock radios
 manufactured “at the location[s] of manufacture . . . speci-
 fied in the [contract].” Id. at 541. Pursuant to the original
 contract, the importer “was allowed to affix UL’s [certifica-
 tion] mark to [clock] radios manufactured in China” be-
 cause the original contract “list[ed] the factory in China . . .
 as an authorized manufacturing location,” and the im-
 porter had “arranged and paid for UL inspections of the
 clock radios manufactured in the plant in China.” Id. The
 original contract was then “modified” to “eliminat[e] China
 as an authorized location for radio production” and to spec-
 ify a factory in Chicago as the only authorized manufactur-
 ing location. Id. at 541, 543. “UL [also] ceased their
 periodic inspections of clock radios manufactured at the
 Chinese factory.” Id. at 541. After the contract was modi-
 fied, the importer attempted to import clock radios manu-
 factured in China bearing UL’s mark despite the fact it was
 no longer authorized to do so. Id. at 541–42. The Seventh
 Circuit held that the importer’s use of UL’s certification
 mark was unauthorized and that the clock radios were
 properly seized by Customs. Id. at 540. The facts and ra-
 tionale in Audek Model Clock Radios are similar in rele-
 vant part to the present case.
    ICCS makes various arguments for why its usage of
 UL’s certification mark on its PREMIUM model canisters
Case: 19-1561    Document: 48     Page: 12   Filed: 03/11/2020




 12                   ICCS USA CORPORATION v. UNITED STATES




 was not counterfeit. ICCS contends that the absence of
 UL’s express authorization for the PREMIUM model on the
 date of entry should not be dispositive in this case, given
 that ICCS later successfully obtained UL’s authorization.
 See Appellant’s Br. at 17, 24–25. We disagree. It is of no
 moment that, post-importation, UL approved ICCS’s re-
 quest to add the PREMIUM model to UL’s multiple listing
 services, because that occurred after the date of entry on
 January 19, 2017, and the counterfeiting analysis is fo-
 cused on the time of importation. See 19 U.S.C. § 1526(a)
 (barring the importation of goods bearing a registered U.S.
 trademark without the trademark owner’s written consent
 “at the time of making entry”); see also Audek Model Clock
 Radios, 220 F.3d at 541–43 (holding that the UL certifica-
 tion mark displayed on imported merchandise manufac-
 tured in China was counterfeit because, even though the
 importer’s original contract with UL authorized it to do so,
 the modified contract in force at the time of importation no
 longer allowed for manufacturing in China).
     ICCS also asserts it was reversible error for the Court
 of International Trade to not analyze likelihood of confu-
 sion by applying the DuPont factors. Appellant’s Br. at 8,
 32; Application of E.I. DuPont DeNemours & Co., 476 F.2d
1357, 1361 (C.C.P.A. 1973) (listing thirteen factors rele-
 vant to likelihood of confusion determination). The Court
 of International Trade determined that the merchandise
 displayed a counterfeit certification mark under the proper
 legal framework. ICCS has not shown reversible error in
 the court’s counterfeiting analysis, given that it is undis-
 puted that the PREMIUM model canisters display a mark
 that is identical to the UL certification mark. ICCS, 357 F.
 Supp. 3d at 1322. ICCS does not explain what more the
 Court of International Trade should have analyzed in this
 case once it found that ICCS used UL’s exact certification
 mark without UL’s prior approval, nor does ICCS explain
 how it was prejudiced.
Case: 19-1561     Document: 48      Page: 13    Filed: 03/11/2020




 ICCS USA CORPORATION v. UNITED STATES                        13



    Next, ICCS alleges that the addition of the “PREMIUM”
 brand label to the canisters was superficial, as it “did not
 materially alter the physical assembly of the product,” and
 that the PREMIUM model is the same physical product as
 the MEGA-1 basic product. Appellant’s Br. at 14–15; Oral
 Arg. at 2:40–4:10, 17:15–40. Along the same lines, ICCS
 argues that the delay in updating the multiple listing was
 a minor procedural oversight that caused no harm to UL.
 Appellant’s Br. at 11, 22, 24–25.
      ICCS’s arguments as to physical similarity between
 the PREMIUM model and other merchandise that UL had
 previously certified fail because the Service Terms dictate
 that it is UL—not ICCS—who determines whether any
 “differ[ences] from the Basic Product . . . [are] superficial.”
 See J.A. 264. The contract prohibits ICCS from unilater-
 ally deciding to use UL’s certification mark on a new model.
 Thus, according to the contract, UL retained the right to
 police which models would be listed on its Online Certifica-
 tions Directory and would receive approval to bear its cer-
 tification mark. As of the date of entry, UL had not yet
 determined whether the PREMIUM model was physically
 similar to the MEGA-1 basic product because ICCS had not
 requested for UL to do so yet.
       The importer’s actions and arguments in this case raise
 serious concerns about the trademark owner’s ability to
 monitor the use of its certification mark. An owner of a
 certification mark has an affirmative duty to police the use
 of its certification mark in order to protect the public’s ex-
 pectation that all products sold under the certification
 mark comply with applicable safety standards and require-
 ments. Cf. Miller v. Glenn Miller Prods., Inc., 454 F.3d 975,
 992–93 (9th Cir. 2006) (“[W]hen the owner of a trademark
 licenses the mark to others, he retains a duty to exercise
 control and supervision over the licensee’s use of the mark
 . . . to protect the public’s expectation that all products sold
 under . . . [the] mark derive from a common source and are
 of like quality.”) (internal quotation marks omitted); Nitro
Case: 19-1561    Document: 48     Page: 14   Filed: 03/11/2020




 14                   ICCS USA CORPORATION v. UNITED STATES




 Leisure Prods., L.L.C. v. Acushnet Co., 341 F.3d 1356, 1367
 (Fed. Cir. 2003) (“Trademark law requires that the trade-
 mark owner police the quality of the goods to which the
 mark is applied.”) (Newman, J., dissenting). Common
 sense suggests that if an importer could unilaterally choose
 to use a certification mark on new models without first ob-
 taining consent from the trademark owner, that would sig-
 nificantly compromise the trademark owner’s ability to
 police the mark. See Miller, 454 F.3d at 993.
      Moreover, on the date of entry, Customs had no way of
 ascertaining whether the PREMIUM model was the same
 physical product as the MEGA-1 basic product (or the US
 BUTANE model), without UL having first made that de-
 termination. ICCS would have Customs bear the burden
 of performing UL’s inspection, comparison, and authoriza-
 tion for use of UL’s trademark. That is an unreasonable
 burden to place on Customs; further, it is contrary to stat-
 ute. See 19 U.S.C. §§ 1526(a), (e) (providing that an im-
 porter must have “written consent of the [U.S. trademark]
 owner” to import merchandise bearing that trademark
 and, if not, Customs may seize the merchandise, providing
 “noti[ce to] the owner of the trademark,” and, with the
 trademark owner’s consent “obliterate the trademark
 where feasible”). Customs, for its part, complied with all
 applicable statutes and regulations in requiring redelivery
 of ICCS’s imported merchandise in the absence of UL’s
 written consent, at importation, for use of its trademark on
 that merchandise. See, e.g., 19 C.F.R. § 133.26 (providing
 that, if Customs determines “that merchandise which has
 been released from [Customs’] custody” may bear a coun-
 terfeit mark, Customs “shall promptly make demand for
 [its] redelivery”).
      Finally, ICCS contends that the “extreme” remedies of
 seizure and forfeiture are unreasonable in its case because
 it is an importer with a valid license agreement with UL
 rather than a “rogue actor pawning off UL’s mark.” Appel-
 lant’s Br. at 10–11. Regardless of ICCS’s intent, the law is
Case: 19-1561    Document: 48      Page: 15    Filed: 03/11/2020




 ICCS USA CORPORATION v. UNITED STATES                      15



 clear that counterfeit merchandise “shall be seized and, in
 the absence of the written consent of the trademark owner,
 forfeited” and may not be released by removing the offend-
 ing mark or by diverting the merchandise to another na-
 tion. § 1526(e); McCarthy on Trademarks § 29:45.
     Congress contemplated protecting both trademark
 owners and consumers from circumstances such as the one
 present here. In 1996, Congress amended 19 U.S.C. § 1526
 to address concerns about the health and safety threats
 posed by counterfeit merchandise to United States consum-
 ers. See Anticounterfeiting Consumer Protection Act of
 1996, Pub. L. No. 104–153, 110 Stat. 1386, § 2. Here, ICCS
 marketed counterfeit merchandise that not only risked
 damaging UL’s reputation, but also was potentially dan-
 gerous to consumers.
                       II. Other Issues
     ICCS also alleges that, in denying ICCS’s protest, Cus-
 toms inappropriately relied on UL’s lack of consent to the
 point of “delegat[ing] . . . its statutory duty to enforce the
 trademark laws” to UL and “render[ing] Customs an en-
 forcement arm of private interests.” Appellant’s Br. at 27–
 29. We disagree.
      Section 1526(e) expressly conditions forfeiture of the
 merchandise on “the absence of the written consent of the
 trademark owner” and states that “[u]pon seizure of such
 merchandise, [Customs] shall notify the owner of the trade-
 mark.” Thus, Customs was required by statute to contact
 UL upon seizure of ICCS’s merchandise to ascertain
 whether or not UL consented to the use of its mark under
 the circumstances. See § 1526(e); see also Computer Tow-
 ers, 152 F. Supp. 2d at 1202. The record shows that Cus-
 toms’ communications with UL were directed to
 investigating whether UL consented to the use of its certi-
 fication mark to determine whether or not the certification
 mark displayed on the PREMIUM model canisters was
 counterfeit. See J.A. 291–302. UL possessed the best
Case: 19-1561     Document: 48      Page: 16    Filed: 03/11/2020




 16                    ICCS USA CORPORATION v. UNITED STATES




 evidence on these issues, and ICCS was free to rebut the
 evidence provided by UL. See Computer Towers, 152 F.
 Supp. 2d at 1202.
      Finally, ICCS alleges that the Court of International
 Trade committed an abuse of discretion by granting ICCS
 a limited discovery period rather than a full discovery pe-
 riod. Appellant’s Br. at 29–32. We review a trial court’s
 denial of a request for time to conduct additional discovery
 under Rule 56(d) for abuse of discretion. See Rosebud LMS
 Inc. v. Adobe Sys. Inc., 812 F.3d 1070, 1073 (Fed. Cir. 2016).
 If a party “shows by affidavit or declaration that . . . it can-
 not present facts essential to justify its opposition” to a mo-
 tion for summary judgment, the court may “allow time . . .
 to obtain discovery.” Ct. Int’l Trade R. 56(d). The moving
 party must “state with some precision the materials [it]
 hopes to obtain with further discovery, and exactly how [it]
 expects those materials would help [it] in opposing sum-
 mary judgment.” Simmons Oil Corp. v. Tesoro Petroleum
 Corp., 86 F.3d 1138, 1144 (Fed. Cir. 1996). The moving
 party “may not simply rely on vague assertions that addi-
 tional discovery will produce needed, but unspecified,
 facts.” Id. Here, ICCS makes only vague assertions as to
 why additional discovery is needed. ICCS fails to specifi-
 cally identify how the additional discovery would allow it
 to meet its burden in opposing summary judgment. Ac-
 cordingly, ICCS has not shown that the court abused its
 discretion.
                          CONCLUSION
     For the foregoing reasons, we affirm the Court of In-
 ternational Trade’s grant of summary judgment to the
 government.
                         AFFIRMED